DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
In view of the Pre-Brief Conference Request filed on 01/22/2021, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KENNETH BOMBERG/            Supervisory Patent Examiner, Art Unit 3745                                                                                                                                                                                            

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2 of U.S. Patent No. 10,718,353 in view of Sato (JPH08219681A). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations discloses by current application Claims 16-17 are also disclosed by Claims 1-2 of Patent No. 10,718,353.  The application claims are broader in at least one aspect and also recite additional features not claimed in Patent No. 10,718,353 Claims 1-2.
For Claim 16:
Application Claim 16
Patent Claim 1
A gear unit  

A gear housing

A shaft

A fan impeller being joined in a rotatably fixed manner to the shaft

A fan cowl that at least partially surrounds the fan impeller and mounted on the gear housing


A separating plate joined to the fan cowl and for separating a pressure chamber of a fan from a suction chamber of the fan, wherein the separating plate includes an air inlet for the fan impeller and is disposed on a side of the fan impeller facing away axially from the gear unit


The fan impeller has an upper cover disk and a lower cover disk that are set apart axially form each other

Fan blades of the fan impeller are disposed between the upper and lower cover disks










At least one of the upper and lower cover disks is conical, the conical cover disk including a central air inlet opening


A housing

A shaft

A fan including a fan impeller connected to the shaft in a torsionally fixed manner

A fan hood connected to the housing, the housing at least partially enclosing the fan impeller

A separation plate for separating a pressure chamber of the fan from a suction chamber of the fan, the separation plate being connected to the fan hood, wherein the separation plate includes an air intake opening for the fan impeller and is situated on a side of the fan impeller facing axially away from the gear unit

The fan impeller has an upper cover disk and a lower cover disk that are axially set apart from each other

Fan blades of the impeller are disposed between the cover disks, so that channels are formed


A radial clearance of the air intake opening is disposed within a radial clearance region covered by the upper cover disk

The air intake opening is disposed axially within an axial region covered by the upper cover disk

At least one of the cover disks has a conical shape, and the conically-shaped cover disk extending axially through the air intake opening.


With respect to the additional features recited (i.e. the conical cover disk including a central air inlet opening) in current application Claim 16, Patent No. 10,718,353 fails to disclose the conical cover disk including a central air inlet opening.  However, Sato teaches a conical upper cover disk (Figure 1, No. 14) having a central air inlet opening (Figure 1 – opening in the center of disk 14).  At the time of invention, it would have been obvious to one of ordinary skill in the art to make the lower cover disk of the current application Claim 16 with a central air inlet opening, as taught by Sato, for the purpose of covering the entire plurality of fan blades and guiding an airflow through air passages formed between each blade of the plurality of fan blades (Paragraphs [0034]-[0035] of the English translation).
For dependent Claim 17, the recited limitations are contained in Patent No. 10,718,353 Claim 2.
Claims 18-21 and 24-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3(x2)-4, 6-8, 11-16(x2), 17-18, and 9 (x4), respectively, of U.S. Patent No. 10,718,353 in view of Sato.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations discloses by current application Claims 18-21 and 24-39 are also disclosed by Claims 1, 3(x2)-4, 6-8, 11-16(x2), 17-.
For Claim 18:
Application Claim 18
Patent Claim 1
A gear unit  

A gear housing

A shaft

A fan impeller being joined in a rotatably fixed manner to the shaft

A fan cowl that at least partially surrounds the fan impeller and mounted on the gear housing


A separating plate joined to the fan cowl and for separating a pressure chamber of a fan from a suction chamber of the fan, the separating plate having an air inlet for the fan impeller and is disposed on a side of the fan impeller facing away axially from the gear unit


The fan has the fan impeller

The fan impeller has an upper cover disk and a lower cover disk that are set apart axially form each other

Fan blades of the fan impeller are disposed between the upper and lower cover disks












At least one of the upper and lower cover disks is conical, the conical cover disk including a central air inlet opening


A housing

A shaft

A fan including a fan impeller connected to the shaft in a torsionally fixed manner

A fan hood connected to the housing, the housing at least partially enclosing the fan impeller

A separation plate for separating a pressure chamber of the fan from a suction chamber of the fan, the separation plate being connected to the fan hood, wherein the separation plate includes an air intake opening for the fan impeller and is situated on a side of the fan impeller facing axially away from the gear unit



The fan impeller has an upper cover disk and a lower cover disk that are axially set apart from each other

Fan blades of the impeller are disposed between the cover disks, so that channels are formed


A radial clearance of the air intake opening is disposed within a radial clearance region covered by the upper cover disk

The air intake opening is disposed axially within an axial region covered by the upper cover disk

At least one of the cover disks has a conical shape, and the conically-shaped cover disk extending axially through the air intake opening.


With respect to the additional features recited (i.e. the conical cover disk including a central air inlet opening) in current application Claim 18, Patent No. 10,718,353 fails to disclose the conical cover disk including a central air inlet opening.  However, Sato teaches a conical upper cover disk (Figure 1, No. 14) having a central air inlet opening (Figure 1 – opening in the center of disk 14).  At the time of invention, it would have been obvious to one of ordinary skill in the art to make the lower cover disk of the current application Claim 18 with a central air inlet opening, as taught by Sato, for the purpose of covering the entire plurality of fan blades and guiding an airflow through air passages formed between each blade of the plurality of fan blades (Paragraphs [0034]-[0035] of the English translation).
For dependent Claims 19-21 and 24-39, the recited limitations are contained in Patent No. 10,718,353 Claims 1, 3(x2)-4, 6-8, 11-16(x2), 17-18, and 9 (x4), respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-19, 21-31, and 32-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kobayashi (JPH1061754 A) in view of Sato (JPH08219681 A).
Regarding Claim 16: Kobayashi discloses a gear unit comprising a housing (Figure 1, No. 9), a shaft (Figure 2, No. 1), a fan impeller (2) joined in a rotatably fixed manner to the shaft (Figure 2), a fan cowl (4) that at least partially surrounds the fan
impeller and is mounted on the gear housing (Figures 1-2), and a separating plate (see annotated figure below) joined to the fan cowl and for separating a pressure chamber of a fan from a suction chamber of the fan (Figure 2, see below), wherein the separating plate includes an air inlet for the fan impeller and is disposed on a side of the fan impeller facing away axially from the gear unit (Figure 2, see below).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Suction Chamber)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Pressure Chamber)][AltContent: textbox (Space between separating plate and impeller)][AltContent: textbox (Nozzle)][AltContent: textbox (Access-Protection Housing Part)][AltContent: textbox (Cover Plate)][AltContent: textbox (Central Air Inlet Opening)][AltContent: textbox (Cutouts)][AltContent: textbox (Separation Plate)]
    PNG
    media_image1.png
    459
    339
    media_image1.png
    Greyscale


Sato teaches a fan impeller (Figure 1) comprising upper (14) and lower (10) cover disks set apart axially from each other (Figure 1), wherein fan blades (12) of the impeller are disposed between the upper and lower cover disks (Figure 1) and the upper cover disk is conical (Figure 1; Paragraph [0034] of English translation), the conical cover disk including a central air inlet opening (Figure 1 – opening in center of cover disk 14).
At the time of invention, it would have been obvious to one of ordinary skill in the art to make the gear unit of Kobayashi with upper and lower cover disks, with the fan blades between the disks and the upper cover disk being conical, as taught by Sato, for the purpose of covering the entire plurality of fan blades and guiding and cutting an airflow through air passages formed between each blade of the plurality of fan blades (Paragraphs [0034]-[0035] of the English translation).
Regarding Claim 17: Kobayashi, as modified by Sato, discloses the gear unit as recited in Claim 16, wherein the shaft is an input shaft (Kobayashi: English Translation, Paragraph [0011]).
Regarding Claim 18: Kobayashi discloses a gear unit comprising a housing (Figure 1, No. 9), a shaft (Figure 2, No. 1), a fan impeller (2) joined in a rotatably fixed manner to the shaft (Figure 2), a fan cowl (4) that at least partially surrounds the fan impeller and is mounted on the gear housing (Figures 1-2), and a separating plate (see above) joined to the fan cowl and for separating a pressure chamber of a fan from a 
Sato teaches a fan impeller (Figure 1) comprising upper (14) and lower (10) cover disks set apart axially from each other (Figure 1), wherein fan blades (12) of the impeller are disposed between the upper and lower cover disks (Figure 1) and the upper cover disk is conical (Figure 1; Paragraph [0034] of English translation), the conical cover disk including a central air inlet opening (Figure 1 – opening in center of cover disk 14).
At the time of invention, it would have been obvious to one of ordinary skill in the art to make the gear unit of Kobayashi with upper and lower cover disks, with the fan blades between the disks and the upper cover disk being conical, as taught by Sato, for the purpose of covering the entire plurality of fan blades and guiding and cutting an airflow through air passages formed between each blade of the plurality of fan blades (Paragraphs [0034]-[0035] of the English translation).
Regarding Claims 19 and 21: Kobayashi, as modified by Sato, discloses the fan impeller is a radial flow fan impeller (Kobayashi: Figure 2) and wherein the separating plate adjoins the fan impeller (Figure 2), a spacing being provided that prevents the separating plate and the fan impeller from touching (see above), and permits no substantial return flow from the pressure chamber into the suction chamber (functional 
Regarding Claims 22-24: Kobayashi, as modified by Sato, discloses the gear unit as recited in Claim 18, wherein the separating plate adjoins the fan impeller and a gap is provided having a gap width (Kobayashi: Figure 2); however, Kobayashi fails to disclose the gap width being smaller than either 10% or 5% of the outside diameter of the fan impeller and larger than 0.1% of the outside diameter of the fan impeller.
Since the applicant has not disclosed that having the gap width in the claimed ranges solves any stated problem or is for any particular purpose above the fact that the impeller enables the highest possible output, and since it appears that the gear unit of Kobayashi, as modified by Sato, would perform equally well with a gap width in the claimed ranges, it would have been an obvious matter of design choice to modify the gap
width of the fan impeller of Kobayashi, as modified by Sato, by utilizing the gap width dimensions as claimed.
Regarding Claims 25-27: Kobayashi, as modified by Sato, discloses the gear unit as recited in Claim 18, wherein the fan cowl is rectangular (Kobayashi: Figure 2), wherein air baffles (7) are disposed between the fan cowl and the gear housing in order to one of prevent and reduce a swirl of air flowing out of the fan cowl (functional language -same structures; therefore, the function performed is inherent to the structure), the air baffles being axially set apart from the fan impeller (Kobayashi: Figure 2), and wherein 
Regarding Claims 28-30: Kobayashi, as modified by Sato, discloses a cover plate is axially set apart from the separating plate, so that air enters from a radial direction (Figure 2, see above). The cover plate includes cutouts to permit an air to flow in axially (Figure 2, see above).  An access-protection housing part is retained via which the cover plate is retained on the separating plate and disposed between the cover plate and the separating plate (Figure 2, see above).
Regarding Claim 31: Kobayashi, as modified by Sato, discloses the gear unit as recited in Claim 18; however, Kobayashi fails to disclose the separating plate being detachably connected to the fan cowl, so that by exchanging the separating plate, fan impellers of different sizes may be provided in the fan cowl.
At the time of invention, it would have been obvious to one of ordinary skill in the art to make the separation plate and fan cowl of the gear unit of Kobayashi, as modified by Sato, detachably connected in such a way that fan impellers of different sizes may be provided.  Making elements separable is an obvious modification (See MPEP 2144.04(V)(C)), and making the separation plate separable eases access to the blades of the fan impeller in a cleaning or replacement situation.  Therefore, making the separation plate detachable from the fan cowl is an obvious modification, and making the separation plate separable does not change the structure of gear unit, and thus providing different sized impellers in the fan cowl is an intended use of the separable separation plate.  Because of this, at the time of invention, it would have been obvious to one of ordinary skill in the art to make the separation plate and fan cowl of the gear unit of Kobayashi, as 
Regarding Claim 32: Kobayashi, as modified by Sato, discloses a cover plate set apart axially from the separating plate (see above).
Regarding Claim 33: Kobayashi, as modified by Sato, discloses the gear unit as recited in Claim 32, wherein the nozzle is implemented by positioning one edge (slanted edges in Figure 2 of Kobayashi) of the fan cowl in an air-outlet area (Figure 2); however, Kobayashi fails to disclose an inclination angle of said one edge of the fan cowl being between 10° and 40°.
Since the applicant has not disclosed that having an inclination angle between 10° and 40° solves any stated problem or is for any particular purpose above the fact that the impeller and gear unit enable the highest possible output, and since it appears that the gear unit of Kobayashi, as modified by Sato, would perform equally well with an inclination angle of the one edge of the fan cowl in the claimed ranges, it would have been an obvious matter of design choice to modify the one edge of the fan cowl of Kobayashi, as modified by Sato, by utilizing the inclination angle range as claimed.
Regarding Claim 35: Kobayashi, as modified by Sato, discloses the gear unit as recited in Claim 18, an outside radius of the fan impeller is less than a width of the gear unit and less than a height of the gear unit (Kobayashi: Figure 2), and a radius of an opening of the separating plate is essentially equal to an outside radius of fan impeller air inlet area formed by the channels of the fan impeller (Kobayashi: Figure 2).
Regarding Claims 36-38: Kobayashi, as modified by Sato, discloses the gear unit as recited in Claim 26, wherein the fan impeller has an upper cover disk and a lower 
Regarding Claim 39: Kobayashi, as modified by Sato, discloses the gear unit as recited in Claim 16, further comprising air baffles (7) disposed between the fan cowl and the gear housing to reduce a swirl of air flowing out of the fan cowl (functional language – same structures; therefore, the function performed is inherent to the structure), the air baffles being set apart axially from the fan impeller and extending radially from the gear housing to the fan cowl (Kobayashi: Figure 2).
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kobayashi and Sato as applied to claim 19 above, and further in view of Segawa (US Patent No: 4,253,800).
Regarding Claim 20: Kobayashi, as modified by Sato, discloses the gear unit as recited in Claim 19; however, Kobayashi fails to disclose the fan blades of the impeller being set apart irregularly from each other in a circumferential direction.
Segawa teaches a fan impeller (Figure 1, No. 10) comprising fan blades (12), wherein the fan blades are set apart irregularly from each other in a circumferential direction (Figure 1; Column 3, Lines 19-22 & 27-33).
.
Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kobayashi and Sato as applied to claim 18 above, and further in view of Waterworth (GB 1,094,709).
Regarding Claim 34: Kobayashi, as modified by Sato, discloses the gear unit as recited in Claim 18, wherein an outside radius of the fan impeller is less than a height of the gear unit (Kobayashi: Figure 2); however, Kobayashi fails to disclose the outside radius of the fan impeller being greater than a width of the gear unit.
Waterworth teaches a fan impeller (Figure 5, No. 31) with an outside radius that is greater than a width of a gear unit (11; unit 11 has a width extending left-to-right in Figure 5, and the outside radius of the impeller 31 is greater than said width).
At the time of invention, it would have been obvious to one of ordinary skill in the art to make the outside radius of the fan impeller of Kobayashi, as modified by Sato, greater than a width of the gear unit, as taught by Waterworth, for the purpose of increasing the horsepower rating of the gear unit (Page 2, Lines 12-15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L SEHN/Examiner, Art Unit 3745